NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            IN RE REYNALDO P.

                             No. 1 CA-JV 18-0058
                               FILED 8-2-2018


           Appeal from the Superior Court in Maricopa County
                             No. JV202102
              The Honorable Lisa Ann VandenBerg, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Phoenix
By Louis Harvey
Counsel for Appellant

Maricopa County Attorney's Office, Phoenix
By Adena J. Astrowsky
Counsel for Appellee




                       MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Paul J. McMurdie joined.
                           IN RE REYNALDO P.
                            Decision of the Court

J O H N S E N, Judge:

¶1           Reynaldo P. ("Juvenile") appeals the superior court's order
imposing restitution. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           On March 30, 2017, Juvenile joined an argument between J.M.
and another minor, and ultimately threw a rock at J.M., striking him on the
back of his head.1 Paramedics transported J.M. to the hospital, where
doctors determined he had a skull fracture. He was transferred to Phoenix
Children's Hospital, where doctors treated his fracture and instructed him
to return within six weeks for follow-up treatment. J.M.'s mother twice
brought him back to the hospital in May 2017, once for the follow-up visit
and a second time for anxiety and depression he experienced following the
March 30 incident.

¶3             The superior court adjudicated Juvenile delinquent of
aggravated assault, a Class 3 felony under Arizona Revised Statutes
("A.R.S.") § 13-1204(A)(2), (E) (2018).2 The court subsequently placed him
on probation and set a restitution hearing.

¶4              On December 29, 2017, J.M.'s mother filed a Verified Victim
Statement ("VVS") containing medical bills incurred from the assault
totaling a little more than $7,700. The bills confirmed J.M. as the hospital
patient and listed dates and the department of service (neurosurgery or
emergency room), but provided no further details about J.M.'s medical
treatment. Juvenile's counsel asked J.M.'s mother for an interview or
further explanation regarding the medical bills, but, exercising her rights
under the Victim's Bill of Rights, she declined. See Ariz. Const. art. 2, §
2.1(A)(5). Juvenile filed a prehearing motion arguing that the victim's
documentation was insufficient and did not show whether the claimed
expenses were reasonable, but the superior court declined to rule on the
motion.


1      We view the facts in the light most favorable to affirming the
superior court's order. In re Maricopa County Juv. Action No. JV-132905, 186
Ariz. 607, 608, n.1 (App. 1996).

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.




                                     2
                            IN RE REYNALDO P.
                             Decision of the Court

¶5            At a restitution hearing on February 6, 2018, J.M.'s mother
testified that the expenses in the VVS included ambulance rides and
hospital visits for J.M. in March and May 2017. She further testified that
each expense resulted from J.M.'s head injury. Juvenile also testified at the
hearing and was represented by counsel, who cross-examined the victim's
mother. As a condition of Juvenile's probation, the superior court ordered
him to pay $7,700 in restitution; he timely appealed that order. We have
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution,
and A.R.S. §§ 8-235(A) (2018) and 12-120.21(A)(1) (2018).3

                                DISCUSSION

¶6            Juvenile argues the superior court abused its discretion in
ordering restitution based upon the victim's "wholly deficient" medical
documentation and by issuing a "punitive" restitution order. To the
contrary, the VVS, the testimony of J.M.'s mother and other evidence before
the court reasonably supported the restitution order.

A.        General Principles.

¶7            Once a juvenile is adjudicated delinquent, the superior court
must order him to make full or partial restitution to the victim. A.R.S. § 8-
344(A) (2018); see also In re Stephanie B., 204 Ariz. 466, 470, ¶ 16 (App. 2003).
The court may set restitution in an amount necessary to make the victim
whole. See In re William L., 211 Ariz. 236, 239, ¶ 12 (App. 2005). Restitution
may be awarded for losses that: (1) are economic, (2) would not have
occurred but for the delinquent conduct, and (3) are directly caused by the
delinquent conduct. In re Andrew C., 215 Ariz. 366, 368, ¶ 9 (App. 2007); see



3       We have examined our own jurisdiction. See Riendeau v. Wal-Mart
Stores, Inc., 223 Ariz. 540, 541, ¶ 4 (App. 2010) (court of appeals has "an
independent duty to examine our own jurisdiction."). Because the
disposition order was filed after Juvenile's birthday, a practice that our
supreme court discourages, it did not become final and appealable before
Juvenile turned 18. See Ariz. R.P. Juv. Ct. 104(A); Lindsey M. v. Ariz. Dep't
of Econ. Sec., 212 Ariz. 43, 45, ¶ 5 (App. 2006) (final order must be in writing,
signed by the court, and filed with the clerk). Notwithstanding the late
filing, we have jurisdiction over this appeal because the superior court
entered its signed restitution order on February 6, 2017, resolving all issues
ten days before Juvenile turned 18. Cf. In re Eric L., 189 Ariz. 482, 484 (App.
1997) (delinquency disposition order "necessarily interlocutory in nature
when restitution remains an unresolved issue").


                                       3
                            IN RE REYNALDO P.
                             Decision of the Court

also A.R.S. § 13-105(16) (2018) (economic loss is "any loss incurred by a
person as a result of the commission of an offense").

¶8              We review a restitution order for an abuse of discretion. See
In re Erika V., 194 Ariz. 399, 400, ¶ 2 (App. 1999). We will affirm the order
if it bears a reasonable relationship to the victim's loss, see State v. Wilson,
185 Ariz. 254, 260 (App. 1995), and is supported by a preponderance of the
evidence, Stephanie B., 204 Ariz. at 469-70, ¶ 15.

B.     The Restitution Order Bears a Reasonable Relationship to the
       Victim's Loss.

¶9            The VVS contained medical bills listing J.M. as the patient for
treatment received in March and May 2017. Although the bills did not
detail the medical services J.M. received, his mother testified the treatments
were for injuries sustained when Juvenile hit J.M.'s head with a rock on
March 30, 2017. At Juvenile's delinquency hearing, witnesses testified J.M.'s
head was bleeding and that paramedics transported him by ambulance to
a hospital. There, doctors completed a CT scan and determined that J.M.'s
skull was fractured. He then was transported in a second ambulance to
Phoenix Children's Hospital, where the neurosurgery unit treated his
fracture. The March hospital bills totaled $3,086.39 based on J.M.'s two
ambulance rides and hospital treatment administered directly after the
incident.

¶10            The record also supports a correlation between the May bills
and J.M.'s injury. Doctors who treated the skull fracture directed J.M. to
return for follow-up care within three to six weeks. J.M.'s mother testified
that in the interim her husband lost his job, and on April 30, 2017, the family
lost their medical insurance coverage. In May, when it was time for J.M.'s
follow-up, she therefore took J.M. to the emergency room. The day after
the May emergency room visit, J.M.'s mother contacted a mental health
"crisis team" because J.M. was "acting out and [she] was afraid for his
mental health." The victim's mother testified that J.M.'s "behavior changed
after the head injury," he "became anxious a lot," "wouldn't leave the house,"
and "couldn't sleep." She explained that his behavior appeared to "progress
into depression and a lot of anger." That call for help resulted in a second
hospital visit. J.M.'s mother presented bills totaling $4,617.80 from the two
May visits.

¶11           The VVS documents, along with J.M.'s mother's testimony,
were sufficient to show by a preponderance of the evidence that J.M.'s
medical bills related directly to Juvenile's delinquent conduct. Likewise,



                                       4
                           IN RE REYNALDO P.
                            Decision of the Court

the court's restitution order was reasonable. The bills showed a total
economic loss of $7,704.19 – nearly the exact amount the court ordered in
restitution.

¶12           We are not persuaded by Juvenile's assertion that the court's
restitution order was punitive because Juvenile has no "present ability to
pay" the restitution amount. The superior court considered this fact and
weighed it against Juvenile's testimony that he was in high school, on track
to graduate and could get a job. See In re Andrew A., 203 Ariz. 585, 587, ¶ 9
(App. 2002) (appellate court does not reweigh evidence but determines
only whether reasonable evidence supports restitution order); In re Kristen
C., 193 Ariz. 562, 563-66, ¶¶ 8-16 (App. 1999) (order requiring juvenile to
pay $6,000 in restitution three days before her eighteenth birthday was not
punitive in nature when it made the victim whole).

C.     The Court Did Not Restrict Juvenile's Due-Process Rights.

¶13            Juvenile next argues that the court violated his due-process
rights by preventing him from acquiring "backup documentation" from
J.M.'s mother for the medical bills. Due process requires only that a party
in a restitution hearing receive an opportunity to be heard "at a significant
time and in a significant manner." In re Kory L., 194 Ariz. 215, 219, ¶ 11
(App. 1999) (quoting State v. O'Connor, 171 Ariz. 19, 23 (App. 1992)). Here,
A.R.S. § 8-344(B) authorized the court to consider the VVS, which the
victim's mother submitted more than a month before the restitution
hearing. At the restitution hearing, Juvenile had an opportunity to call and
cross-examine witnesses, present evidence and object through counsel. In
this manner, Juvenile had a full and fair opportunity to challenge the
victim's evidence at the hearing.

¶14           The Victim's Bill of Rights entitled the victim and his mother
to decline interviews with Juvenile's counsel and decline to answer
counsel's prehearing questions. Ariz. Const. art. 2, § 2.1(A)(5); A.R.S. § 13-
4433 (2018); State v. Leonardo ex rel. County of Pima, 226 Ariz. 593, 594, ¶ 5
(App. 2011) (crime victim has right "to refuse an interview, deposition, or
other discovery request by . . . the defendant's attorney") (quotation
omitted). Juvenile argues that under State ex. rel. Romley, 172 Ariz. 232
(App. 1992), the court improperly "elevated victim's rights above any due
process right[s]" by limiting his ability "to gain access to any backup
documentation in possession of the victim."

¶15           Romley held that a criminal defendant's due-process rights to
present a defense and effectively cross-examine witnesses can prevail over



                                      5
                           IN RE REYNALDO P.
                            Decision of the Court

rights accorded a victim under state law. 172 Ariz. at 236. The defendant
in that case was accused of stabbing her husband; she argued she did so in
self-defense and sought her husband's medical records, which she said
would show he suffered from a multiple-personality disorder that caused
him to be violent. Id. at 234. This court held due process required
production of records that were "exculpatory" and "essential" to the
defense. Id. at 239. Further, the court stated, "[a] defendant must be
afforded an opportunity to effectively cross-examine or impeach the victim,
and . . . must be allowed to cross-examine even on matters that may be
potentially revealing, embarrassing or prejudicial to the victim." Id. at 240.

¶16            Juvenile argues the court here erred by failing to order
production of additional records concerning J.M.'s treatment. But, by
contrast to the records sought in Romley, the backup records Juvenile sought
were not essential to his defense. He was allowed to cross-examine J.M.'s
mother about the VVS, and there is no suggestion that any of the medical
treatment for which she was billed was unnecessary or not related to his
crime.

¶17           Juvenile also asserts that without "proper billing, invoicing,
insurance claim documents, and billing adjustment evidence," he was
unable to assess "whether the victim received any offset against the billed
amounts from any payments made by insurance providers or hospital
adjustments." But the court allowed Juvenile to examine J.M.'s mother
about adjustments the hospitals made to the bills. And any insurance
offsets were immaterial because a juvenile may be held responsible for the
full economic loss arising from his delinquent actions regardless of a
victim's insurance coverage. See In re Pima County Juv. Action No. 45363-3,
151 Ariz. 541, 541 (App. 1986) ("[T]he collateral source rule prohibits the
minor from benefiting from the victim's foresight in obtaining insurance
coverage."). Still, the court allowed Juvenile's counsel to cross-examine the
victim's mother about whether she had medical insurance at the relevant
times. She testified she did not have coverage in May and that although
she obtained medical insurance for J.M. on June 1, 2017, that coverage was
not retroactive.

¶18            Juvenile's main argument is that the court erred by precluding
him from cross-examining J.M.'s mother about whether she had applied for
other insurance after her husband lost his insurance through his job, and
whether she had asked the hospitals to adjust their bills downward due to
the family's financial situation. But whether a victim has mitigated his or
her damages is irrelevant at a restitution hearing. See State v. Reynolds, 171
Ariz. 678, 682 (App. 1992) (civil concept of failure to mitigate "simply do[es]


                                      6
                           IN RE REYNALDO P.
                            Decision of the Court

not fit into the framework of the criminal law"); see also In re Ryan A., 202
Ariz. 19, 25, ¶ 28 (App. 2002) (victim's mother awarded $300 for lost wages
from missed appointments even though juvenile argued she could have
rescheduled those clients). As noted, the court allowed Juvenile to ask the
victim's mother whether the hospitals already had adjusted any of her
medical bills, allowing him to verify the economic loss she was claiming. In
doing so, the superior court properly applied the law.

¶19           In sum, Juvenile had a full and fair opportunity to challenge
the evidence at the restitution hearing, and the court's evidentiary rulings
did not violate his due-process rights.

                              CONCLUSION

¶20           For the foregoing reasons, we affirm the superior court's
restitution order.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        7